                 HANG & ASSOCIATES, PLLC
                                  ATTORNEYS AT LAW
                               136-20 38th Avenue, Suite 10G
                                 Flushing, New York 11354

                                      November 20, 2019

Keli Liu, Esq.
Tel : (718) 353-8588
Fax: (718) 353-6288
Email: kliu@hanglaw.com
VIA ECF:                                                            11/21/2019
Hon. Vernon S. Broderick
United States District Court
Southern District of New York
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

               Re: Wang et al v. Shun Lee Palace Restaurant, Inc. et al
                                Case No. 1:17-cv-00840-VSB
                   Request for Extension of Time to File Consolidated Complaint

Dear Judge Broderick:

        Hang & Associated, PLLC (hereafter “Hang Law”) is counsel to plaintiffs Li Weng,
Jing Guan, Ya Qiang Zhang, Hui Min Zhao, Jun Ling Zhao, Hui Liang Zhao, Cheng Xia
Wang, Ze Jun Zhang, Jun Qing Zhao, Bao Guo Zhang and Chunlin Zhang in the above
referenced matter. We write, with the consent of the Defendants, to respectfully request that
the deadline for plaintiffs to submit their consolidated complaint be extended to November
29, 2019. The deadline for the submission is November 21, 2019 (Dkt. No. 142). This is Hang
Law’s first request for such extension.

         Hang Law shared, on November 8, 2019, a word version of their proposed Second
Amended Complaint in the matter of Zhang et al v. T & W Restaurant, Inc. trading as Shun Lee
West et al to Troy Law PLLC (“Troy Law”) so it can propose the first draft of the consolidated
complaint. The undersigned subsequently followed up with regard to the draft on November
18 and again on November 19. At around 7:00 pm on November 19, 2019, Troy Law
informed Hang Law that Mr. Aaron B. Schweitzer is in a trial this week and a draft will be
provided as soon as possible. As of now, we have yet to receive Troy Law’s draft of the
consolidated complaint.

       To allow sufficient time for Hang Law to review, revise Troy Law’s draft, and for the
two firms to finalize the consolidated complaint, Hang Law respectfully requests that the
deadline for plaintiffs to submit their consolidated complaint be extended to November 29,
2019.

                                                1
    Respecfully submitted,

             /s/ _ Keli Liu
               Keli Liu, Esq.
          Attorney for Plaintiffs




2
